Title: III. French Projet Based on the Convention of 1784
From: La Luzerne
To: 


PROJET de Convention entre le Roi Très Chretien et les États-Unis de l’Amérique Septentrionale, a l’effet de déterminer et fixer les Fonctions et prérogatives des Consuls, Vice Consuls et Agens respectifs.
Le Roy Très Chretien et les Treize Etats de l’Amerique Septentrionale s’etant accordés mutuellement par l’Art. XXIX du Traité d’amitié et de Commerce conclu entre eux, la Faculté de tenir dans leurs États respectifs, des Consuls, Vice Consuls et Agens, et voulant, en conséquence, determiner et fixer d’une manière reciproque et permanente, les Fonctions et prérogatives des dits Consuls, Vice Consuls et Agens respectifs, il a été convenu ce qui suit.
Article 1er. Les Consuls et Vice Consuls nommés par le Roy  Très Crètien et les Etats Unis seront tenus de présenter leurs Provisions a leur arrivée dans les États respectifs…
3e. Les Consuls et Vice Consuls respectifs ne pourront etre pris que parmi les Sujets Naturels de la Puissance qui les nommera. Touts seront appointés par leur Souverain respectif. Et ils ne pourront en conséquence faire aucun trafic ou commerce quelconque ni pour leur propre compte, ni pour le compte d’autruy.
4. Les Consuls respectifs pourront établir des Agens dans les différents Ports et Lieux de leurs Departemens où le bésoin l’éxigera; ces Agens pourront etre choisis parmi les négocians Nationaux ou Etrangers, et munis du Brevet de l’un des dits Consuls, ils se renfermeront respectivement à rendre aux Commerçans, Navigateurs et Batimens respectifs, tous les Services possibles et a informer le Consul ou Vice Consul le plus proche des besoins des dits Commerçants, navigateurs et Batiments, sans que les dits Agens puissent autrement participer aux immunités, Droits et priviléges attribués aux Consuls et Vice Consuls par la présente Convention.
5. Les Consuls et Vice-Consuls, les Officiers du Consulat et généralement toutes les personnes attachées aux fonctions Consulaires, jouiront respectivement d’une pleine et entiere immunité pour leur personne, leurs papiers et leurs Maisons.
Ils seront exempts de tout service personnel et offices publics, logement de gens de Guerre, milice, guet, garde, tutelle, Curatelle ainsi que de touts droits, Taxes, impositions, charges quelconques, fors les biens Fonds dont ils seront proprietaires lesquels seront assujetis aux Taxes imposées sur les biens de touts autres particuliers.
Ils pourront faire placer sur la Porte extérieure de leur Maison, les armes de leur Souverain, sans cependant que cette Marque distinctive puisse donner a la dite Maison le droit d’azile pour aucun malfaiteur ou Criminel, de manière que le cas arrivant où aucun malfaiteur ou Criminel s’y refugie, il sera rendu sur le champ, a la premiere réquisition et sans difficulté.
6. Les Consuls ou Vice Consuls respectifs, et les Vice Consuls dans les lieux ou il n’y aura pas de Consuls, auront dans leur Maison une Chapelle pour y celebrer le Service Divin, et le Roy Très Chretien ainsi que les Etats unis donneront des ordres précis et effectifs, dans les Ports et lieux de Leur Domination, pour qu’il ne soit apporté aucun retard ni empechement lors de la cérémonie des obséques et Funerailles des Sujets de l’une des deux Nations qui seront decedés dans l’étendue des Terres de L’autre…

10. Les Consuls et Vice-Consuls respectifs recevront les déclarations et les Consulats de touts Capitaines et Patrons de leur Nation respective pour raison d’avaries essuyées a la Mer par des Voyes d’eau ou de jets de marchandises, meme lorsqu’il y aura des Negociants Etrangers intéressés dans la Cargaison; ou ces Capitaines et Patrons remettront dans la Chancelerie des dits Consuls et Vice Consuls, les Consulats qu’ils auront faits dans d’autres Ports pour les accidens qui leur seront arrivés pendant leur Voyage; et dans les deux cas les dits Consuls et Vice Consuls respectifs régleront l’avarie sans délay par des Experts de leur Nation qu’ils nommeront d’office, et par des Experts mi partie de Leur Nation et Etrangers dans le cas où un Etranger sera interessé dans la Cargaison…
12. Les Consuls et Vice Consuls du Roy Très Chretien établis dans les Etats unis, et les Consuls et Vice Consuls des Etats unis établis en France y éxerceront la police sur touts les Batimens de leur Nation respective, et auront, a Bord des dits Batiments tout pouvoir et Jurisdiction dans toutes les discussions qui pourront y survenir.
Ils auront une entière inspection sur les dits Batimens, leurs Equipages, les changemens et les remplacements a y faire, ainsi que pour tout ce qui concernera leur navigation et l’observation de leurs loix, ordonnances et reglemens respectifs.
Ils pourront se transporter a Bord des Batimens de leur Nation, arrivant dans les Ports, havres ou rades respectifs, et ce, aussi souvent qu’ils le jugeront a proper pour l’acquit de leur charge, sans qu’aucuns officiers des Douanes de Police ou autres pouissent les en empecher.
Ils pourront faire arreter tout Batiment portant pavillon de leur Nation respective, le faire séquestrer et meme le renvoyer respectivement des États Unis en France ou de France dans les États Unis, et faire arrêter sans difficulté, tout Capitaine, Patron, matelot ou passager de leur dite Nation respective.
Ils pourront reclamer les matelots Deserteurs et les Vagabonds de leur Nation respective; les faire arreter et detenir dans le Pays ou les renvoyer et faire transporter hors du Pays, il suffira que les Consuls ou Vice Consuls respectifs puissent justiffier que ces Matelots Deserteurs et ces Vagabonds, de telle Nation qu’ils puissent etre d’ailleurs, sont inscrits sur leur Registres ou portés sur le Rolle d’Equipage, et l’une ou l’autre de ces deux pièces etant suffisante pour fonder la validité de la réclamation, de la détention et de la déportation des dits Matelots Déserteurs et Vagabonds,  aucun d’iceux, François ou Americains, ne pourra, dans les Pays respectifs par luy même ou par autruy, reclamer les loix ou L’autorité locale, interdisant sur a toute connoissance a touts tribunaux Juges et officiers quelconques; dans tous ces cas, les dits Matelots, Déserteurs et Vagabonds seront remis au Réclamant, quelques soient leurs engagemens, et ils ne pourront Demeurer engagés, retenus ou soustraits en aucune manière quelconque et par qui que ce soit, Nationaux ou Etrangers a la perquisition que les dits Consuls ou Vice Consuls en feront faire par personnes autorisées par eux et chargées d’un requisitoire signé d’eux.
Et pour l’éxécution de toutes les dispositions cy dessus, les Gouverneurs, Commandans, Chefs de la Justice, les Corps, Tribunaux ou autres officiers des Pays respectifs y ayant autorité seront tenus et obligés de prêter main forte aux Consuls et Vice Consuls respectifs et sur un simple réquisitoire signé d’eux, sauf a faire arrêter, détenir et garder dans les Prisons a la disposition et aux frais des dits Consuls et Vice Consuls, les Matelots Deserteurs et les vagabonds réclamés jusqu’a ce qu’ils ayent occasion de les faire embarquer et sortir du Pays.
13. Dans le cas où les Sujets respectifs auront commis quelque Crime, contre aucuns habitans du Pays, qui merite punition éxemplaire ils seront justiciables des Juges du Pays.
14. Les Consuls et Vice Consuls du Roy Très Chretien établis dans les Etats unis, et les Consuls et Vice Consuls des Etats unis établis en France y connoitront, a L’exclusion des Tribunaux du Pays, de touts les différends et Procès qui pourront naitre à terre entre les Capitaines, Patrons, Equipages, Passagers et Commercants de leur Nation respective; Ils les accorderont amiablement; ou les jugeront sommairement et saus fraix, pour l’appel de leurs Jugemens etre porté respectivement aux Tribunaux de France et des Etats unis qui jugent en dernier ressort et qui devront en connoitre; Ils exerceront ces fonctions de justice privée et de police necessaire sans qu’aucuns officiers militaires, de Justice ou de Police du Pays puissent s’y immiscer et y intervenir en aucune manière.
Dans tous les cas où il surviendra aussi, entre les negocians françois demeurant en France et leurs compatriotes établis sous la protection du Roy Très Chrétien dans les Etats unis des différends et procés pour raison de leur commerce, ainsi qu’il en surviendra de meme entre les négocians Americains domiciliés dans les Etats unis et leurs Compatriotes établis sous la protection des Etats-unis dans le Royaume de France, pareillement pour raison de Leur commerce, les dits différends et Proces seront instruits et jugés  sommairement et sans fraix, entre eux, chacun par le Consul ou Vice Consul de leur Nation respective, et les appels du Jugement portés aux Tribunaux respectifs qui jugent au dernier ressort, soit en France, soit dans les Etats unis.
A L’egard des autres differends et procès qui pourront se mouvoir entre les Sujets du Roy Très Chrétien et ceux des Etats unis dans les Etats respectifs, soit comme demandeur, soit comme défendeur les uns envers les autres, tant a L’occasion des fournitures, marchés, Trafic qu’ils feront ensemble et des soldes qui en resulteront que des lettres de Change, Assurances, avaries, faillites, et de toutes autres causes civiles et criminelles relatives au Commerce, ils seront portés, dans le Pays, aux Tribunaux qui devront en connoitre en première instance, et par appel, sans que, sous aucun prétexte les Consuls et Vice Consuls respectifs puissent s’y immiscer en aucune manière.
15. L’Utilité générale du Commerce ayant fait etablir en France des Tribunaux et des formes particuliéres pour accélerer la décision des Affaires de Commerce, les Négocians Américains jouiront du bénéfice de ces établissements en France; et les Etats Unis procureront des avantages équivalents coincidans avec ces Tribunaux et ces formes, en faveur des Négocians François, dans les affaires de la même Nature….
17e. Toutes les Stipulations cy dessus fondées sur une éxacte réciprocité serviront dorênavant de regles fixes et invariables pour touts les objets sur lesquels elles portent. Mais si quelqu’autre Nation conserve ou acquiert a tel titre que ce soit et en vertu d’une Convention quelconque, un traitement plus favorable, soit en France, soit dans les Etats unis relativement a ses Consuls, Vice Consuls et Agens et a leurs preéminences, Pouvoirs, autorité et privilèges, les Consuls, Vice Consuls et Agens du Roy Très Chrétien dans les Etats unis, et les Consuls Vice Consuls et Agens des Etats unis en France y participeront aux termes stipulés par l’art. II du dit Traité d’amitie et de Commerce conclu entre le Roy très Chretien et les Etats unis.
18. Les Ratifications de la présente Convention seront données en bonne Forme et echangées de part et d’autre dans l’Espace de six mois ou plus tôt si faire se peut.
En foi de quoi &c.
